DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed June 11, 2021.  Claims 13-32 are pending, in which claim 14 is non-elected, without traverse.  Claims 1-12 were cancelled.
 
Election/Restrictions
 Claims 1-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of Group II, claims 13,15-17 in Paper dated June 11, 2021.  Amended claims 18-20 and new claims 21-32 are grouped into Group II.  Accordingly, Group II includes claims 13,15-32.
 
Claim Rejections - 35 USC § 112
Claims 13,15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re-claim 13:  Original specification does not provide the support for “a second dielectric element disposed over the first dielectric element…, wherein the second porous components are each at least 5 to 10 times larger in size than each of the first porous components”.
Original specification at paragraph [0045] oppositely discloses in the opposite that the second porous components are smaller in size than the first porous components.
(Dependent claims are rejected as depending on rejected base claim)

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 21,30-32 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Suzumura  (2013/0341793).
Re-claim 21, Suzumura teaches a semiconductor device (Figs 3, para 105-143; Figs 1-2), comprising: a first conductive component (e.g. PLG2-PLG9,L2-L8 in Figs 1,3; para 70-81,105) and a second conductive component (e.g. other PLG2-PLG9,L2-L8 in Figs 3,1; para 70-81,105)  each disposed over a substrate 1S; a first dielectric component (e.g. PT2, IL2-IL8 in Figs 3,1; para 105,70-81) disposed between the first conductive component and the second conductive component, wherein the first dielectric component contains a plurality of first porous structures 10 (as shown in Fig 3; para 105-109); and a second dielectric component (e.g. PB3, IL2-IL8 in Figs 3,1; para 105,70-81) disposed over the first dielectric component, wherein the second dielectric component contains a plurality of second porous structures 9 that are each smaller in size than each of the first porous structures 10 (shown in Fig 3 and para 107-110). Re-claim 30, further comprising an etching stop layer (e.g. one of BI1-BI8, Figs 1-3; para 69-83 for barrier insulating film) disposed below the first conductive component, the second conductive component, and the first dielectric component. Re-claim 31, further comprising a third conductive component (e.g. L3,L4 in Figs 1,2,3) disposed over the first conductive component or the second conductive component, wherein the second dielectric component (e.g. IL2-IL8 in Figs 3,1; para 105,70-81) surrounds the third conductive component laterally.  Re-claim 32, wherein .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 13,15,18,24,26,27 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura (2013/0341793) taken with Zhou (2014/0167285) and/or Giles (6,963,137).
 Suzumura teaches the semiconductor device (Fig 3, para 105-143; Figs 1-2, 70-81), as applied to claims 21,30-32 above and fully repeated herein; Re-claim 18,  Suzumura teaches a semiconductor device (Figs 3, para 106-143; Figs 1-2, 70-81) comprising a plurality of conductive elements (e.g. PLG2-PLG9,L2-L8 in Figs 1,3; para 70-81,106-118) located over the substrate 1S; a first porous dielectric structure (e.g. PT2, IL2-IL8 in Figs 3,1; para 106-118,70-81) that surrounds each of the conductive elements laterally, and wherein the first porous dielectric structure contains a plurality of first porous elements 10 (shown in Fig 3; para 105-109); and a second porous dielectric structure that is located over the first porous dielectric structure, wherein the second porous dielectric structure (e.g. PB3, IL2-IL8 in Figs 3,1; para 106-118,70-81), wherein the second porous dielectric structure contains a plurality of second porous elements 9 (shown in Fig 3; para 105-110) that are smaller in size than the first porous elements 10; and Re-claim 13; Suzumura teaches a semiconductor device (Figs 3, para 105-143; Figs 1-2, 70-81) comprising a first conductive element (e.g. PLG2-PLG9,L2-L8 in Figs 1,3; para 70-81,106-118) and a second conductive element (e.g. other PLG2-PLG9,L2-L8 in Figs 3,1; para 
 Re-claims 24,13,18: Suzumura already teaches the second porous components larger in size than the first porous components, but lacks mentioning 5 to 10 times larger in size.
However, Zhou teaches (at Figs 10,5,7; para 34,30-31,21-26) the second porous components at least about 5 times larger in size than the first porous components. Giles teaches the second porous components at least 5 times larger in size than the first porous components (at Fig 1, col 1, lines 32-41, lines 62-67, and up to 10 times when diameter of the first porous component at about 10nm (col 1, lines 60-65) while diameter of the second porous of less than 2 nm, where <1nm in diameter is disclosed at column 1, line 65), wherein the dielectric constant of the dielectric element/component is in a range of 1.85 to 2.25.
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Suzumura by selecting and optimizing the sizes, diameters for the porous elements/components, as taught by Zhou and Giles.  This is because of the desirability to form the dielectric elements/components having dielectric constant predetermined for particular semiconductor devices.  The selection of parameters, such as size and diameters of the porous elements/components, dielectric constant of the dielectric element/component etc., would have been obvious and involve routine optimization which has been held to be within the level of In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In Re Irmscher 166 USPQ 314 (CCPA 1945); In Re Norman 66 USPQ 308 (CCPA 1945); In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura (2013/0341793) taken with Swanson (6,376,859).  
Suzumura teaches the semiconductor device (Fig 3, para 105-143; Figs 1-2, 70-81), as applied to claims 21,30-32 above and fully repeated herein; Re-claim22-23,  Suzumura teaches  wherein the first dielectric component has a first porosity and  the second dielectric component has a second porosity.
Re-claims 22-23:  Suzumura already teaches the first porosity and the second porosity, but lacks having the first porosity greater than the second porosity (claim 22), wherein the first porosity is about 20% to 30%; and the second porosity is about 10% to 15%.
	However, Swanson teaches (at Fig 1A, col 2, lines 35-49; Fig 1B, col 3, lines 35-51) the first dielectric component (210B, Fig 1A; 106B, Fig 1B) having a first porosity and the second dielectric component (210A in Fig 1A) having a second porosity, wherein the first porosity is greater than the second porosity (Fig 1A; col 2, lines 35-49), wherein the first porosity is about 30% to 70% and the second porosity is about 15% to 35% (Fig 1A, col 2, lines 35-49).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Suzumura by selecting and optimizing the porosity for the first and second dielectric In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In Re Irmscher 166 USPQ 314 (CCPA 1945); In Re Norman 66 USPQ 308 (CCPA 1945); In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 16,19,25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura (2013/0341793) taken with Aoi (6,387,824) and Swanson (6,376,859).
Suzumura teaches the semiconductor device (Fig 3, para 105-143; Figs 1-2, 70-81), as applied to claims 21,30-32 above and fully repeated herein; 
Re-claims 16,19,25, as applied previously, Suzumura already teaches a total number of the first porous components/structures 10 located within the first dielectric element/component and a total number of the second porous components/structures 9 located within the second dielectric element/component.
Re-claims 16,19,25, Suzumura just lacks mentioning wherein the total number of the first porous components is greater than the total number of the second porous components.
However, Aoi teaches (at Figs 4-5; col 11, line 30 to col 12, line 67; col 5, line 65 to col 7, line 7; col 3, lines 11-19) wherein the porosity of the porous dielectric element  26 is higher than that of the first porous dielectric element 25 (col 12, lines 15-40), and wherein a total 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Suzumura by selecting and optimizing the porosity for the first and second dielectric elements/components, wherein the total number of the porous components in an porous dielectric element is higher in the dielectric element having higher porosity, as taught by Aoi and Swanson, in order to form the semiconductor device having the dielectric elements with desired porosity and dielectric constant.  “Normally, it is to be expected that a change in degree of porosity, thickness, size, diameter, dielectric constant, etc., or in combination of the parameters would be an unpatentable modification.  Under some circumstances, however, changes such as these may be impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from results of prior art...such ranges are termed ‘critical ranges’ and the applicant has the burden of proving such criticality.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In Re Irmscher 166 USPQ 314 (CCPA 1945); In Re Norman 66 USPQ 308 (CCPA 1945); In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).



Claims 17,20,28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzumura (2013/0341793) taken with Tonegawa (2006/0141778).
Suzumura teaches the semiconductor device (Fig 3, para 105-143; Figs 1-2, 70-81), as applied to claims 21,30-32 above and fully repeated herein; Re-claims 17,20,28-29, as applied previously, Suzumura already teaches the semiconductor device comprising the first conductive element, the second conductive element from the first porous dielectric element/structure/component, and the second dielectric element/structure/component.
Re-claims 17,20,28-29: Suzumura just lacks having a hydrophilic liner located between   the conductive elements and to surround the first porous dielectric structure, and Re-claim 29, wherein first portions of the liner are disposed on side surfaces and a bottom surface of the first dielectric component; and second portions of the liner are disposed below a bottom surface of the second dielectric component.
However, Tonegawa teaches (at Figs 6A-6C,5A-5C; paragraphs 64,72-77,71 and Abstract) providing a dangling bond layer 25 as a hydrophilic liner (paragraphs 64,72,74) located between the conductive elements 5 and to surround the first porous dielectric structure 1.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Suzumura by having the hydrophilic liner located between the conductive elements and to surround each of the porous dielectric elements/structure/components, as taught by Tonegawa by providing the hydrophilic liner to surround the first porous dielectric element/structure/component and the second dielectric element/structure/component and to locate between the conductive elements of the semiconductor device of Suzumura. This is because of the desirability to improve the adhesion to the barrier metal and to prevent the occurrence of separation of the barrier metal.  
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 13,15-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims  of  U.S. Patent 10,008,382.  Although the conflicting claims are not identical, they are not patentably distinct from each other because application claims 13,15-32 of this present application are broad enough to be anticipated by or be obvious over Patent claims 1-20 of the Patent No. 10,008,382, wherein the Patent claims 1-20 recite every limitations of the present application claims 13,15-22 for the semiconductor device.   For examples, Patent claims 3 and 9 recite every limitations of the application claims 13,18 and 24 for the smaller in size by at least 5 to 10 times;  Patent claims 4,13-14,20 recite every 

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822